203 F.2d 955
97 U.S.P.Q. 508
SILVRAY LIGHTING, Inc., Plaintiff-Appellant,v.Kurt VERSEN, Trading Under the Firm Name and Style of KurtVersen Company and Kurt Versen Company, a Corporation.
No. 10955.
United States Court of AppealsThird Circuit.
Argued April 21, 1953.Decided April 29, 1953.

Floyd H. Crews, New York City (William S. Gluck, Darby & Darby, Russell G. Pelton, New York City, on the brief), for appellant.
Harry B. Rook, Newardk, N.J.  (Karl Huber, Newark, N.J., on the brief), for appellees.
Before KALODNER, STALEY and HASTIE, Circuit Judges.
PER CURIAM.


1
The judgment of the District Court will be affirmed upon the opinion of Judge Smith, 1952, 106 F.Supp. 90.  We need add nothing to what has been so well stated in his analysis of the evidence and the applicable law.